DETAILED ACTION
This Office Action is responsive to communications of application received on 6/10/2021. The disposition of the claims is as follows: claims 21-40 are pending in this application. Claims 21 and 39-40 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2019-100721 filed in Japan on 5/29/2019.  Receipts of the subject certified copy of the priority document from participating IP office on 6/23/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/10/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acceptance unit”, “changing unit” and “processing unit” in claim 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 30, 32-33, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2006/0269311 A1 to Yamauchi et al. in view of U.S. Patent Publication No. 2005/0281184 A1 to Sakata et al.
As to claim 21, Yamauchi discloses a method of controlling an image processing apparatus (method of figure 13 and MFP as shown in figure 2), the method comprising: 
accepting a predetermined instruction regarding a predetermined image (349 of figure 4 and figures 9-12) that is being displayed on the image processing apparatus (S4 of figure 13 and paragraph 0087 or user to adjust image position as shown in figure 9 and paragraphs 0077-0078); 
changing, in a case when the predetermined instruction is accepted, so that a predetermined mark added to the predetermined image does not overlap with a non-printing area corresponding to an area where printing is not to be performed, a location of the predetermined image based on the predetermined mark (adjusting the predetermined image position based on cut mark; S8 of figure 13 and paragraphs 0077-0078, 0091-0092 and figures 9-11); and 
executing a process of printing the predetermined image and the predetermined mark in the printing area corresponding to an area where printing is to be performed on a recording medium (S10 of figure 13 and paragraph 0093).
Yamauchi is silent about the predetermined mark added to the predetermined image does not overlap with a non-printing area corresponding to an area where printing is not to be performed.
Sakata, in the same area of image forming apparatus, teaches that the predetermined mark added to the predetermined image does not overlap with a non-printing area corresponding to an area where printing is not to be performed (see figure 5, where cut marks are added to the predetermined image that do not overlap with the blank area; paragraphs 0007-0008 and 0041-0043).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamauchi’s method by the teaching of Sakata because it would prevent the system from generating defective cut marks on the recording medium.
As to claim 22, Sakata further discloses wherein the non-printing area is a margin area (blank area of figure 5).
As to claim 23, Yamauchi further discloses wherein the predetermined instruction is an instruction for adding the predetermined mark to the predetermined image (40B of figure 7).
As to claim 30, Yamauchi further discloses wherein the predetermined instruction is an instruction for causing the predetermined image, to which the predetermined mark is added, to move (user to adjust image position as shown in figure 9 and paragraphs 0077-0078, 0091-0092).
As to claim 32, Yamauchi is silent about wherein the recording medium is roll paper. 
The Examiner takes official notice that, roll paper to be used in the image forming apparatus, was well known in the art before the effective filling date of the claimed invention and it would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Yamauchi’s method to use roll paper because it would be cheaper than the normal cut paper.
As to claim 33, Yamauchi further discloses wherein, in a case when the predetermined instruction is accepted, so that the predetermined mark added to the predetermined image does not overlap with the non-printing area, the predetermined image is moved without a change in size based on the predetermined mark (user to adjust the image position as shown in figure 9 and paragraphs 0077-0078, 0091-0092).
As to claim 36, Yamauchi further discloses wherein the process of printing the predetermined image and the predetermined mark is a process of causing a printer driver to create print data based on an output image data including the predetermined image and the predetermined mark (paragraph 0093).
As to claim 37, Yamauchi further discloses wherein, in a case when the process of printing the predetermined image and the predetermined mark is executed, printing the predetermined image and the predetermined mark is executed by a printer external to the image processing apparatus (image forming section 31 is external to control unit 3a of figure 3).
As to claim 38, Yamauchi further discloses wherein, in a case when the predetermined instruction is accepted, so that the predetermined mark added to the predetermined image does not overlap with the non-printing area, a location of the predetermined image is changed based on position information of the predetermined mark (see figure 9, location of the predetermined image is changed based on position information of the predetermined mark).
As to claim 39, claim 39 is for an image processing apparatus (3 of figures 1-3) that corresponds to method claim 21. Therefore, it has been analyzed and rejected based on method claim 21 above.
As to claim 40, claim 40 is for a non-transitory storage medium (34 of figure 3) that corresponds to method claim 21. Therefore, it has been analyzed and rejected based on method claim 21 above.
Allowable Subject Matter
Claims 24-29, 31 are 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675